DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on August 3, 2022 has been entered.
	Claims 1 and 3-30 are pending. Claims 1, 3-13, and 17-30 are under examination. Claims 14-16 remain withdrawn as being drawn to a non-elected species. 

Response to Arguments
3.	Applicant’s arguments filed on August 3, 2022 have been fully considered. 
	Sequence Listing & Specification Objections
	Applicant argues that the objection should be withdrawn in view of the specification amendments (Remarks, pages 7-8).
	This argument was persuasive. The objections have been withdrawn. 
	Claim Objections 
	Applicant argues that the objections to claims 5, 6, 23, and 26 should be withdrawn in view of the claim amendments (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn.
	Rejection of claims 1-13 and 17-30 under 35 U.S.C. 102(a)(1) as being unpatentable over US 2020/0277663 A1
	Applicant argues that the rejection should be withdrawn because the ‘663 publication is not prior art in view of the current effective filing date of the instant application (Remarks, page 8). Applicant also notes that the exception under 35 U.S.C. 102(b)(2)(C) applies (Remarks, page 9).
	These arguments were persuasive. The rejection has been withdrawn. 	
	Rejection of claims 1, 9-13, and 27-30 under 35 U.S.C. 102(a)(1) as being anticipated by Fu
	This rejection has been withdrawn in view of the incorporation of the subject matter of claim 2 into claim 1. Thus, Applicant’s argument at the bottom of page 10 of the Remarks is persuasive.
	Applicant’s argument in the first full paragraph of page 10 of the Remarks applies to the modified rejection in which claims 1, 3-8 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Moffitt. Here, Applicant argues that Fu fails to disclose capture of an analyte from a sample and binding a detection probe to said captured analyte as required by claim 1. Instead, Applicant argues, Fu only discloses capture and detection of a proxy analyte (i.e., cDNA synthesized from mRNA in the biological sample). 	This argument was not persuasive. First, Fu teaches in para. 258 that amplification (i.e., production of cDNA) is optional. Second, paras. 234-235 of Fu, which were also cited in the rejection, more clearly indicate that amplification is not required and detection probes may be hybridized to captured analytes. Third, since dependent claim 24 requires amplification of the captured analyte prior to detection, it is also reasonable to conclude that “the captured analyte” in claim 1 encompasses “the captured analyte or an amplification product thereof.”
	Rejection of claims 2-8 and 17-23 under 35 U.S.C. 103 as being unpatentable over Fu in view of Moffitt
	Applicant argues that the rejection should be withdrawn because Fu fails to teach hybridization of detection probes to a captured analyte (i.e., not a proxy analyte) and Moffitt fails to remedy this deficiency (Remarks, page 12). Applicant also argues that since the method of Moffitt comprises in situ hybridization and is not conducted on an array, the ordinary artisan would have lacked motivation to combine the teachings of Fu and Moffitt to arrive at the claimed invention (Remarks, pages 12-13).
	These arguments were not persuasive. First, Applicant’s argument regarding the teachings of Fu with respect to hybridizing detection probes to captured analytes was unpersuasive for the reasons set forth above. Applicant’s argument regarding Moffitt was also unpersuasive because the ordinary artisan would have reasonably expected the advantages disclosed in Moffitt of greater multiplexing ability, better ability to detect and correct errors, reduced background fluorescence, and increased detection limit and efficiency (see, e.g., pages 14456-14457 & 14460-14461) to extend to methods conducted on an array (e.g., the detection method of Fu). In other words, there is nothing in Moffitt to indicate that the aforementioned advantages are not general, nor is there anything in Fu to indicate that the disclosed method would not be improved in the ways described by Moffitt or that incorporation of detection as described in Moffitt would require undue experimentation.
	Accordingly, the rejection has been maintained with minor modifications to account for the cancellation of claim 2 and amendments to claim 1.
	Rejections of claims 24-26 under 35 U.S.C. 103 citing Fu as the primary reference
	Applicant argues that the rejections should be withdrawn because the secondary references fail to cure the deficiencies of Fu (Remarks, pages 13-15).
	This argument was persuasive. The rejections have been modified to further include the Moffitt reference to address the amendment to claim 1 requiring the use of probes with a readout sequence.
	Double Patenting
	Applicant argues that the provisional rejection citing Application Serial No. 17/312,339 should be withdrawn in view of the submission of a terminal disclaimer with the response (Remarks, page 15).
	This argument was persuasive. As noted below, the terminal disclaimer is proper. The provisional rejection has been withdrawn accordingly. 

Terminal Disclaimer
4.	The terminal disclaimer filed on August 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Serial No. 17/312,339 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-13, 17-23, and 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al. (US 2016/0289740 A1) in view of Moffitt et al. (Proceedings of the National Academy of Sciences, USA 2016; 113: 14456-14461 + Supporting Information).1
	The instant claims are drawn to a method for determining the location of an analyte in a biological sample by a process comprising the use of an array, capture probes, and detectable probes.
	Regarding claim 1, Fu discloses a method for determining a location of an analyte in a biological sample that includes the following steps (see, e.g., Fig. 9 and the accompanying description in para. 258; see also paras. 8, 82, 103, 215-216, and 234-235 for broader description in Fu that is relevant to the embodiment disclosed in para. 258 & Fig. 9): 
(a)  contacting the biological sample with substrate, which may be a microarray, (910 in Fig. 9) comprising a plurality of capture probes (element 905 in Fig. 9), wherein a capture probe of the plurality of capture probes comprises a capture domain that binds the analyte, thereby generating a captured analyte on the array; 
(b) contacting the captured analyte on the array with a plurality of detectable probes (element 940), wherein one or more of the plurality of detectable probes bind to the captured analyte; 
(c) detecting the one or more detectable probes bound to the captured analyte on the array; and 
(d) determining a location of the one or more detectable probes bound to the captured analyte on the array, thereby correlating the location of the captured analyte on the array with the location of the analyte in the biological sample.
Further regarding claim 1, the amplification step in the method shown in Figure 9 is optional (para. 258) and is also not described as including removal of the originally captured analyte. Therefore, Fu meets the requirement in step (b) of claim 1 for the detectable probes to bind a captured analyte. 
	Regarding claim 9, Fu teaches that the capture probes may further comprise functional domains (i.e., the stochastic barcode and the gene-specific region) (see, e.g., para. 258). These regions are also cleavable (e.g., by a nuclease). As well, Fu teaches that the stochastic barcodes may include a UMI (see, e.g., para. 65) and/or a cleavage domain (para. 55).
	Regarding claims 10-12, Fu teaches that the analyte may be RNA or mRNA, and that the capture probe may include a poly(T) sequence (see, e.g., para. 258; see also para. 8). 
	Regarding claim 13, Fu teaches that the analyte may be DNA. In particular, in para. 258, “nucleic acid” is used broadly and is not limited to RNA or mRNA. Then, in para. 37, Fu teaches that “nucleic acid” includes DNA. Fu also teaches DNA analytes in, e.g., paras. 13, 51, and 54 and also that such analytes may be analyzed on an array (see, e.g., paras. 47-48, 82, 91, and 215).
	Regarding claims 27-29, Fu teaches that the sample may be a tissue sample, a tissue section, or a fixed tissue section. See, e.g., para. 258, which teaches that the sample is not limited and may be cells. See also paras. 8, 216, and 249-250, which indicate that samples suitable for used in the disclosed methods include tissue samples, fixed tissue sections, and tissue sections. 
	Regarding claim 30, Fu teaches that the method may include imaging the biological sample (see, e.g., para. 258).
	As noted above, Fu teaches that the method may include the use of detectable probes (Fig. 9 and para. 258). The reference does not teach that these probes include the readout sequence required by amended claim 1. Fu also does not clearly teach that five or more or ten or more detectable probes bind to the captured analyte on the array as required by claims 3 and 4, respectively, nor does the reference disclose the limitations of claims 5-8. Lastly, Fu fails to teach the sequential hybridization and imaging steps recited in claims 19-23.
	Moffitt also discloses a method for determining the spatial location of nucleic acids in a biological sample. 
Regarding claims 1, 3-8 and 17-23, the method of Moffitt comprises the following steps (see, e.g., Fig. 1, pp. 14458-14461, and pp. 1-3 of the Supporting Information): (i) obtaining a biological sample, (ii) embedding the biological sample in an acrylamide-containing hydrogel, and (iii) using multiplexed error-robust FISH (MERFISH) to determine the location of target nucleic acids in the biological sample. As can be seen in the cited portions of Moffitt, MERFISH comprises multiple rounds of imaging the hybridization of a plurality of fluorescently labeled probes that meet the requirements set forth in the claims. 
More specifically regarding claims 1, 5-8, and 17-19, as can be seen in Figure S1 of Moffitt, at least two detectable probes (“encoding probes”) hybridize to an mRNA analyte. Each of these probes contains an analyte-binding sequence and two readout sequences, each of which binds a nucleic acid probe that is labeled with a fluorophore (“readout probe”). Different readout probes may contain different fluorescent labels. As well, since the method uses 16 different readout sequences (Table S1), more than five readout sequences bind to a different detectable labels. After the readout probes are hybridized, the sample is imaged to detect the labels on the readout probes and generate a signature from the results that is used to identify the location of the captured analyte on the array (Fig. S1). The method is performed for multiple rounds of readout probe (i.e., detectable label) hybridization, with imaging and signature generation in each round and removal of the labels between rounds (Supporting Information, pages 1-3 & Fig. S1).
More specifically regarding claims 3 and 4, Moffitt teaches that 92 encoding probes used per analyte (Supporting Information, page 1).
More specifically regarding claims 20 and 21, Moffitt teaches that the method may include four rounds or eight rounds of detectable label (i.e., readout probe) hybridization and imaging (Supporting Information, page 3, column 1).
More specifically regarding claim 22, Moffitt teaches that the signature obtained after the imaging step is based on combinatorial labeling of the detectable labels matched to the specific analyte, which allows for identification of the location of the captured analyte in the biological sample (see, e.g., pages 1-3 of the Supporting Information).
More specifically regarding claim 23, Moffitt teaches that the detectable labels are removable via a chemical treatment (Supporting Information at page 3, column 1, where the use of TCEP to remove labels is taught).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to substitute MERFISH step as described in Moffitt for the labeled detection probe hybridization method described in Fu. The ordinary artisan would have been motivated to do so to obtain the ability to use the combinatorial, signature-based labeling and detection method described in Moffitt. Moffitt also teaches that the disclosed MERFISH method provides advantages compared to more conventional detection method used by Fu that include the following: (i) greater multiplexing ability, (ii) improved ability to detect and correct errors, (iii) reduced background fluorescence, and (iv) increased detection limit and efficiency. See, e.g., pages 14456-14457 and pages 14460-14461. The ordinary artisan would also have had a reasonable expectation of success in view of the detailed guidance provided in Moffitt, especially the Supporting Information. And, further regarding claim 21, it also would have been obvious to use any desired number of hybridization and imaging rounds when practicing the method suggested by Fu in view of Moffitt. The ordinary artisan would have recognized from the teachings of Moffitt, e.g., in pages 1-3 of the Supporting Information, that the number of rounds was a function of the barcoding scheme, and, accordingly, would have been motivated to increase the number of rounds when applying the method to analytes requiring a greater degree of multiplexing (i.e., more readout sequences in the pool of readout sequences). Thus, the methods of claims 1, 3-13, 17-23, and 27-30 are prima facie obvious.
	Further regarding claims 25 and 26, Fu does not clearly teach that the biological sample is removed from the array and that the detectable probes are contacted with the captured analyte after this removal of the biological sample. Moffitt does not remedy this deficiency in Fu.
	Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan practicing the method suggested by Fu in view of Moffitt to remove the biological sample from the array prior to contacting the captured analyte with the detectable probes. Fu teaches in para. 258 that cells in the biological sample may be lysed to release nucleic acids that can then hybridize with the capture probes on the array surface. The reference also teaches that lysis may be conducted via a variety of methods that include heat and chemical or enzymatic reagents (para. 191). Fu also teaches that the disclosed methods may be conducted in devices designed to include the use of lysis buffers and rinse buffers (see, e.g., para. 298). As well, the ordinary artisan would have recognized that lysis as described in Fu could result in the release of nucleases in addition to nucleic acid analytes to be captured on the array. Therefore, it would have been obvious to remove the biological sample from the array prior to contacting with the detectable probes since doing so would reduce the possibility of nuclease-mediated degradation of the target nucleic acid and/or the capture probes and/or the detectable probes. The ordinary artisan would have had a reasonable expectation of success since the methods of Fu were designed to be conducted in devices capable of being subjected to a plurality of different buffers in sequence (e.g., lysis buffers, amplification buffers, rinse buffers). Thus, the methods of claims 25 and 26 are also prima facie obvious.
	In view of the foregoing, claims 1, 3-13, 17-23, and 25-30 are prima facie obvious over Fu in view of Moffitt.

8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0289740 A1) in view of Moffitt et al. (Proceedings of the National Academy of Sciences, USA 2016; 113: 14456-14461 + Supporting Information) in view of Zhao et al. (Chemical Reviews 2015; 115: 12491-12545).2
As discussed above, the teachings of Fu in view of Moffitt render obvious the method of claims 1, 3-13, 17-23, and 25-30.
Regarding claim 24, Fu teaches that the method may include an amplification step prior to contacting the captured analyte with the detectable probes (see, e.g., para. 258). The reference also teaches that amplification may be bridge amplification (see, e.g., para. 225) or an isothermal method, such as rolling circle amplification (para. 167). 
Fu does not clearly teach that the amplification disclosed in para. 258 is conducted in situ, however, and Moffitt does not remedy this deficiency.
Prior to the effective filing date of the claimed invention, though, it would have been prima facie obvious for the ordinary artisan to conduct the amplification step disclosed in Fu in situ using one of the recited amplification techniques. Fu suggests in situ amplification by teaching in para. 258, for example, that a lysis step is optional. Therefore, when the amplification disclosed in para. 258 is conducted using a cell sample and in the absence of a lysis step, the amplification step is necessarily an in situ amplification step. Zhao provides additional motivation as well as a reasonable expectation of success by reviewing multiple in situ amplification methods and also isothermal amplification methods (pages 12515-12516 and pages 12492-12496, respectively). Thus, the method of claim 24 is prima facie obvious.

Conclusion
9.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited in the last Office action.
        2 Each of these references was cited in the last Office action.